PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas Francis
Application No. 16/778,209
Filed: January 31, 2020
For: TECHNIQUES FOR FILLING ORDERS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition being treated as a petition under the unintentional provisions of 37 CFR 1.137(a), filed June 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely submit formal drawings before May 16, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed February 15, 2022. Accordingly, the date of abandonment of this application is May 17, 2022.  A Notice of Abandonment was mailed May 26, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received. 




/TERRI S JOHNSON/Paralegal Specialist, OPET